Citation Nr: 1020057	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-35 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include PTSD.

2.  Entitlement to service connection for upper right leg 
skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to May 
1972, including service in Vietnam from August 1971 to May 
1972..

Regarding the issue of entitlement to service connection for 
acquired psychiatric disability, this matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in January 2008.  A statement of 
the case was issued in September 2008, and a substantive 
appeal was received in November 2008.  

Regarding the issue of entitlement to service connection for 
upper right leg skin disability, this matter comes before the 
Board on appeal from a January 2009 rating decision by an RO 
of the VA.  The Veteran's notice of disagreement was received 
in February 2009.  A statement of the case was issued in 
August 2009, and a substantive appeal was received in 
September 2009.  

The Veteran appeared at a December 2009 hearing before the 
Board at the RO.  A transcript is of record.    

Additional evidence was received from the Veteran with a 
written waiver of preliminary RO review at the December 2009 
hearing before the Board at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the issues before the Board is entitlement to service 
connection for acquired psychiatric disability to include 
PTSD.  The record shows that a threshold problem with this 
issue is the lack of corroboration of a claimed stressor.  
Some of the time periods reported by the Veteran for claimed 
events have been vague and inconsistent to some degree with 
the actual dates his records show he was in Vietnam.  

Nevertheless, at the Board hearing the Veteran submitted a 
document listing three stressors that have yet to be 
verified.  The first stressor was a rocket attack that 
reportedly occurred when he was assigned to a unit in Long 
Bien, Vietnam somewhere between June 1971 and July 1971.  At 
the December 2009 hearing, the Veteran later testified that 
it occurred some time in July or August 1971.  The Board 
notes that official records appear to show that the Veteran 
was not in Vietnam until August 1971.  Reconciling the dates 
with official records, it therefore appears that the rocket 
attack would have been in the August to October 1971 time 
period. 

The second claimed stressor was a snipper attack that 
reportedly occurred when the Veteran was assigned to the 73rd 
Signal Brigade in Cam Ranh Bay in July 1971.  Again, this 
date is inconsistent with the official records of the 
Veteran's Vietnam service.  The period of August to October 
1971 appears to be the most logical time period based. 

The third stressor was a motor/rocket attack that reportedly 
occurred when he was assigned to the 228th Signal 
Communications Center at Nha Trang during the period from 
December 1971 to February 1972. 

Although the information now supplied by the Veteran is not 
entirely clear, the Board believes that it does allow for an 
attempt to corroborate the claimed stressors.  

It also appears to the Board that there may be outstanding 
treatment records.  At the December 2009 hearing, the Veteran 
testified that for about a year and a half, he was being 
treated for PTSD at the VA Spartanburg clinic in South 
Carolina.  Accordingly, the RO should obtain the VA records 
in order to fulfill the VA's duty to assist the Veteran.  

The second issue before the Board is entitlement to service 
connection for upper right leg skin disability.  At the 
December 2009 hearing, he testified that he was treated at an 
Air Force medical facility while in Saigon, Vietnam.  Action 
to obtain treatment records from the Air Force medical 
facility is appropriate to fulfill its duty to assist the 
Veteran. 

At the December 2009 hearing before the Board at the RO, the 
Veteran testified under oath that he had rashes in service.  
He and his wife further testified that he experiences 
recurrence every year.  The Board notes that the Veteran and 
his wife are competent to testify as to whether they observed 
rashes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, determining the etiology of the rashes requires 
medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (2007).  Thus, the Board believes that a VA examination 
to determine whether the Veteran has rashes and whether they 
are related to service is appropriate.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
search for any records documenting the 
Veteran's claimed treatment for a rash at 
Air Force medical facility in Saigon, 
Vietnam, during the period of the 
Veteran's Vietnam service.  

2.  The RO should take appropriate action 
to request copies of any psychiatric 
treatment/counseling records from the VA 
medical clinic in Spartanburg, South 
Carolina.  

3.  The RO should contact the U. S. Army 
and Joint Services Records Research 
Center (JSRCC) (formerly Center for Unit 
Records Research (CURR)), and request 
corroboration of the three stressors 
claimed by the Veteran (with locations 
and dates as outlined above).  The RO 
should take appropriate action to follow-
up on any other avenues for corroborating 
the claimed stressors as may be suggested 
by JSRRC.

4.  After completion of the above, the RO 
should formally determine whether the 
Veteran participated in combat, or 
whether a claimed stressor has been 
verified. 

5.  If, and only if, the RO finds that 
the Veteran participated in combat, or if 
a claimed stressor(s) is corroborated, 
then the Veteran should be scheduled for 
a VA PTSD examination.  The examiner 
should be furnished the claims file for 
review and the RO should clearly inform 
the examiner of the stressor(s).  Any 
medically indicated special tests should 
be conducted.  If the examiner finds that 
a diagnosis of PTSD is warranted, then 
the examiner should clearly report 
whether the PTSD is related to the 
corroborated stressor(s).  As to any 
psychiatric disorder other than PTSD 
which is diagnosed, the examiner should 
offer an opinion as to whether such 
disorder was manifested during service or 
is otherwise related to service. 

6.  The Veteran should be scheduled for a 
VA skin examination in connection with 
his right lower extremity skin disability 
claim.  It is imperative that the claims 
file be made available to the examiner 
for review.  The examiner should clearly 
report whether there is clinical evidence 
of a skin disorder (claimed as a rash) of 
the right lower extremity.  If so, the 
examiner should offer an opinion as to 
whether such disorder was manifested 
during service or is otherwise related to 
service. 

7.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if the 
claims of service connection for PTSD and 
upper right leg skin disability are 
warranted.  If the benefits remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

